Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Roger Browdy, on 6/03/2022.
The application has been amended as follows: 
in claim 12, line 1, after “further”, delete ---- compromising -----, and add 
---- comprising -----.
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1, 13, and 25, the closest prior art, Monaghan et al (US 2021/0,027,206) disclose a computerized system of data prediction, method, and non-transitory computer readable medium comprising a processor and memory circuitry (PMC) configured to: obtain a hierarchical data structure comprising a plurality of layers, each including one or more nodes, each node representative of a specific entity and associated with data related to the specific entity (paras. [0167], [0172]-[0173]); obtain one or more machine learning (ML) models each corresponding to a respective node of at least part of the nodes in at least a given layer, wherein each of the ML models is previously trained during training phase, using data associated with the respective node and a set of configuration parameters of the ML model, for prediction of events related to the specific entity represented thereby (paras. [0168], [0171], [0177]); generate a recommendation result using a given ML model corresponding to the given node using online learning algorithms aim to set parameters of a prediction function in a manner that optimizes co-occurrence of the prediction function with existing training data, including new training data items or sequentially updated training data items, where the online learning algorithms are typically utilized to generate recommendations for a user, where the user reaction, such as selection of a predicted item by an end-user as in conventional ML models, to the recommendation is in turn utilized to update a ML model (paras. [0126], [0130], [0142], [0254]).
However, the cited prior art fails to disclose or fairly suggest in response to a user's request of prediction related to a given node in the given layer, generate a prediction result using a given ML model corresponding to the given node, upon receiving the user's feedback on the prediction result indicating one or more additional factors to be considered during the prediction, select one or more configuration parameters from the set of configuration parameters of the given ML model related to the feedback; and update the selected configuration parameters according to the additional factors, and re-training the given ML model using a set of configuration parameters including the updated configuration parameters, giving rise to a re-trained ML model; and use the re-trained ML model to generate an updated prediction result to be sent to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANA N LE/Primary Examiner, Art Unit 2648